Order filed January 8, 2014




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                              NO. 01-13-00235-CR
                                 ____________

                 RONALD EUGENE DIBELLO, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 177th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1263067

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 6.

      The clerk of the 177th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibit 6, on or before January 21, 2013. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 6, to the clerk of the 177th
District Court.



                                               PER CURIAM